Citation Nr: 0939290	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for an anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1967 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the Veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, additional 
evidentiary development is necessary before appellate review 
may proceed.  

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered from a chronic hearing loss 
disability during his military service.  The evidence also 
demonstrates that a hearing loss disability did not manifest 
within one year of the Veteran's separation from active duty.  
As such, the presumption of in-service incurrence is not 
applicable.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

However, the Veteran has submitted an opinion from a private 
physician with the initials B.C. dated January 2008.  
According to Dr. C, the Veteran's history of active military 
service is most contributory to his current hearing loss.  
Dr. C did not discuss any clinical evidence to support the 
above conclusion.   A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

There is no contradictory opinion of record, however.  
Therefore, the Board finds that the Veteran should be given 
the opportunity to appear for a VA examination since this 
evidence suggests that the Veteran's hearing loss may be 
related to his military service.  When there is an indication 
that the disability or symptoms may be associated with the 
Veteran's service, a VA examination should be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

Anxiety Disorder

The Veteran also contends that he is entitled to service 
connection for an anxiety disorder.  However, additional 
evidentiary development is necessary before appellate review 
may proceed on this matter as well.  

According to a March 2007 VA psychiatric assessment, the 
Veteran suffers from severe PTSD and possible depression.  
The psychiatrist opined that the Veteran had suffered from 
severe PTSD symptoms for many years, with problems of chronic 
and recurrent depression that were probably more serious than 
the Veteran himself realized.  The record also contains a 
letter from a private physician with the initials B.C that 
indicates that the Veteran suffered from a mood disorder, 
depression and anxiety.  Therefore, the evidence suggests 
that the Veteran suffers from a number of different 
psychiatric disorders.  

Based on the above information, the Board concludes that the 
Veteran must be afforded a VA psychiatric examination before 
appellate review may proceed.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The evidence demonstrates that the Veteran has a present 
diagnosis of a psychiatric disorder, to include anxiety.  The 
Veteran has also testified to a number of events in military 
service that he contends resulted in his anxiety.  The March 
2007 VA psychiatrist was of the opinion that the Veteran's 
reported in-service events likely led to his present 
depression.  As such, the Veteran must be provided with the 
opportunity to appear for a VA psychiatric examination before 
appellate review may proceed.  

Posttraumatic Stress Disorder 

The Veteran has claimed entitlement to service connection for 
PTSD.  However, there has not been sufficient evidentiary 
development to permit appellate review to proceed.  The 
evidence demonstrates that the Veteran has a present 
diagnosis of PTSD, but his claim has been denied because his 
reported in-service stressors have not been verified.  

The Veteran served in the 377th Combat Support Group in the 
Republic of Vietnam.  The Veteran's DD-214 notes that the 
Veteran's last duty assignment was with the 377th 
Transportation Squadron, where he served as a vehicle 
operator.  According to the Veteran's PTSD stressor statement 
from September 2007, the Veteran contends that his in-service 
stressors are related to events that occurred while he was 
driving a truck.  

Therefore, an additional attempt should be made to obtain 
supporting evidence of the Veteran's claimed in-service 
stressors.  The Veteran should again be notified that without 
providing an estimate as to the dates of his alleged in-
service stressors, his claimed stressors cannot be verified 
and his claim of service connection for PTSD likely cannot be 
granted.  If any additional details are provided, the RO 
should contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) and request personnel records, unit 
records, morning reports and any other documents that may 
allow for corroboration.  

Additionally, since the Veteran has indicated that he does 
not remember many of the details surrounding his alleged in-
service stressors, he should be notified of alternative 
evidence that he can use to corroborate his stressors, such 
as statements from fellow service-men who witnessed these 
events or the Veteran's reaction to these events.  

If verification of the Veteran's alleged in-service stressors 
is possible, the examiner assigned to perform the Veteran's 
VA psychiatric examination should provide an opinion as to 
whether the Veteran has a diagnosis of PTSD, and if so, 
whether it is due to any verified in-service stressor(s).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination with an audiologist to 
determine whether he has a current hearing 
loss disability that is related to his 
military service.  The claims folder 
should be made available to the examiner 
for review upon examination.  If the 
Veteran is found to have a hearing loss 
disability of either ear, the examiner 
should opine as to whether it is at least 
as likely as not that the Veteran's 
hearing loss is due to military service.  

The examiner should also make specific 
reference to the private opinion from the 
physician with the initials B.C. dated 
January 2008 in the examination report.  A 
complete rationale for any opinion given 
must be provided.  

2.  The Veteran must be provided with an 
additional opportunity to submit 
information regarding his claimed 
stressors experienced during his time in 
service.  The Veteran should include the 
unit he was assigned to, approximate dates 
of his alleged in-service stressor(s), and 
where his unit was serving at the time of 
these alleged stressor(s).  The Veteran 
should be advised that if he is not 
specific in describing his stressors, 
verification from official sources may not 
be possible and that could adversely 
affect his claim.  The Veteran should also 
be informed of alternate types of 
evidence, such as lay statements, that can 
be used to support his claim.  

3.  If any additional details are provided 
by the Veteran, prepare a summary of the 
Veteran's claimed stressors involving his 
service in Vietnam.  The summary and any 
associated documents should be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  JSRRC should be 
requested provide any information, 
including unit records and morning 
reports, which might corroborate the 
Veteran's alleged in-service stressors.  

4.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
should be made available to the physician 
designated to examine the Veteran.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) If the Veteran has a confirmed in-
service stressor, the examiner should 
indicate whether a diagnosis of PTSD is 
appropriate?  If PTSD is diagnosed, the 
examiner should opine as to whether the 
Veteran's PTSD is at least as likely as 
not related to any verified in-service 
stressor?  

(b) Regardless of whether the Veteran's 
stressors can be verified, the examiner 
should determine whether the Veteran has 
any psychiatric disorder(s) other than 
PTSD.  If so, the examiner should opine as 
to whether it is it at least as likely as 
not that this disorder(s) is a result of 
the Veteran's military service?  

A complete rationale for the opinion 
expressed must be provided.  

5.  The AMC should then readjudicate the 
Veteran's claim. If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal. An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






2

